DETAILED ACTION
Response to Amendment
The amendment and corresponding arguments filed on 7/27/2022 have been entered.  Claims 1, 11, 21 and 26 have been amended.  No claims have been cancelled or added.  Claims 1-30 are currently pending in this application, with claims 1, 11, 21 and 26 being independent.  This Action is made FINAL.

Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot, because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement submitted on 7/27/2022 have been considered by the Examiner and made of record in the application file.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 4-6, 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu, et al (US PG Publication 2019/0364541), hereafter Ryu, in view of Gotou (US PG Publication 2017/0048814).

Regarding claim 1, Ryu teaches
a method of wireless communication operable at a radio access network (RAN) node, the method comprising:
receiving a voice preference of a user equipment (UE)
([0410] - The UE may indicate to a core network whether a service preferred by the UE is voice centric, and the core network may select/control RAT, using service preference information of the UE);
determining whether the voice preference is supported by a first network to which the UE is registered
([0410] - The core network decides that it is difficult to provide a voice service in the E-UTRAN on which the UE is camped); and
handing over the voice service of the UE to a second network that supports the voice preference of the UE while maintaining registration of the UE with the first network
([0303] - The UE/user needs to register with the network to receive service that requires registration. After the registration is performed once, if applicable, the UE can update its registration to the network to periodically maintain the reachability (i.e., periodic registration update), or update its capability or re-negotiate protocol parameters upon movement
[0410] – When the core network receiving, from the UE, an indication that the UE prefers a voice centric service decides that it is difficult to provide a voice service in the E-UTRAN on which the UE is camped, the core network may move a camping RAT of the UE to another RAT serving CS, such as UTRAN/GERAN (UTRAN/GERAN networks)).
Ryu does not teach
the voice preference including a voice radio access technology (RAT) preference that comprises an indication of at least one RAT that is preferred for voice service of the UE, the at least one RAT providing access to at least one air interface used by the UE to communicate via allocated resources within at least one service area or cell.
In the same field of endeavor, Gotou teaches the limitations not taught by Ryu, including	
the voice preference including a voice radio access technology (RAT) preference that comprises an indication of at least one RAT that is preferred for voice service of the UE, the at least one RAT providing access to at least one air interface used by the UE to communicate via allocated resources within at least one service area or cell
([0040] The voice service configuration information is information that is related to a voice service stored in the mobile station 1 and that is sent from the mobile station 1 to the core network 3 and used in the core network 3 for selecting RAN (or RAT) which provides a voice service to the mobile station 1. The voice service configuration information includes “Voice domain preference for E-UTRAN”
[0048] Causes the mobile station to perform the location registration procedure corresponding to a RAN to which the mobile station 1 moves during reselection of RAN that is performed after the update of the voice service configuration information
(Voice service configuration information sent by mobile station includes voice preference for RAT, where the voice service is provided by RAT in location area in which RAN provides the voice service to which the mobile station moves)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Ryu, which includes determining a RAT preference for a voice service, to include Gotou’s teaching of determining RAT preference for a service area, for the benefit of reducing location registration procedures caused by reselection between the first and second RANs by the mobile station (see [0023]).

Regarding claim 4, Ryu, in view of Gotou, teaches the method of claim 1.  
Ryu further teaches wherein the voice preference includes 
a voice domain preference of the UE
([0410] – Voice preference includes CS (circuit-switched) service). 

Regarding claim 5, Ryu, in view of Gotou, teaches the method of claim 4.  
Ryu further teaches wherein the voice domain preference includes one or 
more of: 
a circuit switched (CS) voice
([0410] – Voice preference includes CS (circuit-switched) service), 
IP multimedia subsystem (IMS) packet-switched (PS) voice, 
circuit switched fallback (CSFB), or
voice over new radio (VoNR).
Regarding claim 6, Ryu, in view of Gotou, teaches the method of claim 1.
Ryu further teaches 
wherein the voice RAT preference includes one or more of:
a 5G New Radio (NR) communications standard
([0415] - In particular, in case of enhanced Mobile Broadband (eMBB), the 5G/NextGen system can provide performances of different levels for the same service due to a feature that mobility and continuity of different levels can be supported), 
a long-term evolution (LTE) communications standard, or
an evolved LTE (eLTE) communications standard. 
 
Regarding claim 11, Ryu teaches a radio access network (RAN) node configured for wireless communication, comprising:
means for receiving a voice preference of a user equipment (UE)
([0410] - The UE may indicate to a core network whether a service preferred by the UE is voice centric, and the core network may select/control RAT, using service preference information of the UE);  
means for determining whether the voice preference is supported by a first network to which the UE is registered
([0410] - The core network decides that it is difficult to provide a voice service in the E-UTRAN on which the UE is camped); and 
means for handing over the voice service of the UE to a second network that supports the voice preference of the UE while maintaining registration of the UE with the first network
([0303] - The UE/user needs to register with the network to receive service that requires registration. After the registration is performed once, if applicable, the UE can update its registration to the network to periodically maintain the reachability (i.e., periodic registration update), or update its capability or re-negotiate protocol parameters upon movement 
[0410] – When the core network receiving, from the UE, an indication that the UE prefers a voice centric service decides that it is difficult to provide a voice service in the E-UTRAN on which the UE is camped, the core network may move a camping RAT of the UE to another RAT serving CS, such as UTRAN/GERAN (UTRAN/GERAN networks)). 
Ryu does not teach
the voice preference including a voice radio access technology (RAT) preference that comprises an indication of at least one RAT that is preferred for voice service of the UE, the at least one RAT providing access to at least one air interface used by the UE to communicate via allocated resources within at least one service area or cell.
In the same field of endeavor, Gotou teaches the limitations not taught by Ryu, including	
the voice preference including a voice radio access technology (RAT) preference that comprises an indication of at least one RAT that is preferred for voice service of the UE, the at least one RAT providing access to at least one air interface used by the UE to communicate via allocated resources within at least one service area or cell
([0040] The voice service configuration information is information that is related to a voice service stored in the mobile station 1 and that is sent from the mobile station 1 to the core network 3 and used in the core network 3 for selecting RAN (or RAT) which provides a voice service to the mobile station 1. The voice service configuration information includes “Voice domain preference for E-UTRAN”
[0048] Causes the mobile station to perform the location registration procedure corresponding to a RAN to which the mobile station 1 moves during reselection of RAN that is performed after the update of the voice service configuration information
(Voice service configuration information sent by mobile station includes voice preference for RAT, where the voice service is provided by RAT in location area in which RAN provides the voice service to which the mobile station moves)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Ryu, which includes which includes determining a RAT preference for a voice service, to include Gotou’s teaching of determining RAT preference for a service area, for the benefit of reducing location registration procedures caused by reselection between the first and second RANs by the mobile station (see [0023]).
 
Regarding claim 14, Ryu, in view of Gotou, teaches the RAN node of claim 11.  Ryu further teaches 
wherein the voice preference includes a voice domain preference of the UE
([0410] – Voice preference includes CS (circuit-switched) service). 
 
Regarding claim 15, Ryu, in view of Gotou, teaches the RAN node of claim 14.  Ryu further teaches
wherein the voice domain preference includes one or more of:
a circuit switched (CS) voice
([0410] – Voice preference includes CS (circuit-switched) service), 
IP multimedia subsystem (IMS) packet-switched (PS) voice, 
circuit switched fallback (CSFB), or
voice over new radio (VoNR). 

Regarding claim 16, Ryu, in view of Gotou, teaches the RAN node of claim 11.  Ryu further teaches 
wherein the voice RAT preference includes one or more of: 
a 5G New Radio (NR) communications standard
([0415] - In particular, in case of enhanced Mobile Broadband (eMBB), the 5G/NextGen system can provide performances of different levels for the same service due to a feature that mobility and continuity of different levels can be supported), 
a long-term evolution (LTE) communications standard, or 
an evolved LTE (eLTE) communications standard.


Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu, in view of Gotou, and further in view of Keller, et al (US PG Publication 2019/0364541), hereafter Keller.

Regarding claim 2, Ryu, in view of Gotou, teaches the method of claim 1.
Ryu, in view of Gotou, does not teach
further comprising
determining whether one or more quality of service (QoS) requirements of the voice service are satisfied, 
wherein the handing over the voice service to the second network occurs when: 
(i) the voice preference is supported by the first network, wherein the handing over the voice service of the UE to the second network occurs upon a determination that one or more QoS requirements of the voice service are not satisfied, or
(ii) the voice preference is not supported by the first network, wherein the handing over the voice service of the UE to the second network occurs upon initiation of the voice service.
	In the same field of endeavor, Keller teaches the limitations not taught by Ryu, in view of Gotou, including
further comprising
determining whether one or more quality of service (QoS) requirements of the voice service are satisfied
([0037] - The 5G radio access node (or the 4G radio access node) will initiate an interradio access technology handover (IRAT) handover to 4G (5G) if the 5G radio access node (or the 4G radio access node) [0038] does not support the required quality of service suitable for a voice media that only supports the 5QI/QFI suitable for signaling
(The determination is made if/whether required quality of service for voice is supported)
[0028] - UE 110 may remain camped on this frequency/RAT until either (i) the frequency/RAT is no longer available at a predetermined threshold or (ii) another frequency/RAT with a higher priority reaches this threshold), 
wherein the handing over the voice service of the UE to the second network occurs when: 
(i) the voice preference is supported by the first network, wherein the handing over the voice service of the UE to the second network occurs upon a determination that one or more QoS requirements of the voice service are not satisfied, or
(ii) the voice preference is not supported by the first network, wherein the handing over the voice service of the UE to the second network occurs upon initiation of the voice service
([0037] - The 5G radio access node (or the 4G radio access node) will initiate an interradio access technology handover (IRAT) handover to 4G (5G) if the 5G radio access node (or the 4G radio access node) [0038] does not support the required quality of service suitable for a voice media that only supports the 5QI/QFI suitable for signaling
(handover to second (4G/5G) network occurs when the determination is made that quality of service for voice is not supported)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu, in view of Gotou, which includes determining a RAT preference for a voice service, to include Keller’s teaching of using a QoS requirement for determining a RAT preference for a voice service, for the benefit of handling data packet session by another of two packet switched mobile telecommunications networks when the required quality of service cannot be provided by the first network to which the mobile entity is currently connected (see [0011]).
 
Regarding claim 3, Ryu, in view of Gotou, and further in view of Keller, teaches the method of claim 2.
Keller further teaches
further comprising 
determining that one or more QoS requirements of the voice service are not satisfied during an ongoing call utilizing the voice service
([0037] - The 5G radio access node (or the 4G radio access node) will initiate an interradio access technology handover (IRAT) handover to 4G (5G) if the 5G radio access node (or the 4G radio access node) [0038] does not support the required quality of service suitable for a voice media that only supports the 5QI/QFI suitable for signaling
(handover to second (4G/5G) network occurs when the determination is made that quality of service for voice is not supported)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu, in view of Gotou, and further in view of Keller, which includes determining a RAT preference for a voice service, to include Keller’s teaching of using a QoS requirement for determining a RAT preference for a voice service, for the benefit of handling data packet session by another of two packet switched mobile telecommunications networks when the required quality of service cannot be provided by the first network to which the mobile entity is currently connected (see [0011]).

Regarding claim 12, Ryu, in view of Gotou, teaches the RAN node of claim 11.
Ryu, in view of Gotou, does not teach
further comprising
means for determining whether one or more quality of service (QoS) requirements of the voice service are satisfied, 
wherein the voice service of the UE is handed over to the second network when:
(i) the voice preference is supported by the first network, wherein the handing over the voice service of the UE to the second network occurs upon a determination that one or more QoS requirements are not satisfied, or
(ii) the voice preference is not supported by the first network, wherein the handing over the voice service of the UE to the second network occurs upon initiation of the voice service.
In the same field of endeavor, Keller teaches the limitations not taught by Ryu, in view of Gotou, including
further comprising
means for determining whether one or more quality of service (QoS) requirements of the voice service are satisfied
([0037] - The 5G radio access node (or the 4G radio access node) will initiate an interradio access technology handover (IRAT) handover to 4G (5G) if the 5G radio access node (or the 4G radio access node) [0038] does not support the required quality of service suitable for a voice media that only supports the 5QI/QFI suitable for signaling
(The determination is made if/whether required quality of service for voice is supported)), 
wherein the voice service of the UE is handed over to the second network when:
(i) the voice preference is supported by the first network, wherein the handing over the voice service of the UE to the second network occurs upon a determination that one or more QoS requirements are not satisfied, or
(ii) the voice preference is not supported by the first network, wherein the handing over the voice service of the UE to the second network occurs upon initiation of the voice service
([0037] - The 5G radio access node (or the 4G radio access node) will initiate an interradio access technology handover (IRAT) handover to 4G (5G) if the 5G radio access node (or the 4G radio access node) [0038] does not support the required quality of service suitable for a voice media that only supports the 5QI/QFI suitable for signaling
(handover to second (4G/5G) network occurs when the determination is made that quality of service for voice is not supported)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu, in view of Gotou, which includes determining a RAT preference for a voice service, to include Keller’s teaching of using a QoS requirement for determining a RAT preference for a voice service, for the benefit of handling data packet session by another of two packet switched mobile telecommunications networks when the required quality of service cannot be provided by the first network to which the mobile entity is currently connected (see [0011]).

Regarding claim 13, Ryu, in view of Gotou, and further in view of Keller, teaches the RAN node of claim 12.
Keller further teaches
further comprising 
means for determining that one or more QoS requirements of the voice service are not satisfied during an ongoing call utilizing the voice service
([0037] - The 5G radio access node (or the 4G radio access node) will initiate an interradio access technology handover (IRAT) handover to 4G (5G) if the 5G radio access node (or the 4G radio access node) [0038] does not support the required quality of service suitable for a voice media that only supports the 5QI/QFI suitable for signaling
(handover to second (4G/5G) network occurs when the determination is made that quality of service for voice is not supported)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu, in view of Gotou, and further in view of Keller, which includes determining a RAT preference for a voice service, to include Keller’s teaching of using a QoS requirement for determining a RAT preference for a voice service, for the benefit of handling data packet session by another of two packet switched mobile telecommunications networks when the required quality of service cannot be provided by the first network to which the mobile entity is currently connected (see [0011]).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu, in view of Gotou, and further in view of Kim, et al (US PG Publication 2014/0337050), hereafter Kim.

Regarding claim 7, Ryu, in view of Gotou, teaches the method of claim 1.  
Ryu, in view of Gotou, does not teach further comprising
communicating the voice preference to the first network via an information element (IE), wherein the voice preference is indicative of a voice capability of the UE.
In the same field of endeavor, Kim teaches the limitations not taught by Ryu, in view of Gotou, including
communicating the voice preference to the first network via an information element (IE), wherein the voice preference is indicative of a voice capability of the UE
([0166] - The MS network capability information element may be included to indicate capabilities of a Mobile Station (MS) to the network by the MS
[0173] - In Table 3, the UE-SRVCC-Capability information element may indicate whether the UE 100 supports or does not support Single Radio Voice Call Continuity (SRVCC) capability).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu, in view of Gotou, which includes determining a RAT preference for a voice service, to include Kim’s teaching of using an information element for determining a RAT preference for a voice service, for the benefit of reducing network loads associated with control signaling (see [0005]).

Regarding claim 17, Ryu, in view of Gotou, teaches the RAN node of claim 11.  
Ryu, in view of Gotou, does not teach further comprising
means for communicating the voice preference to the first network via an information element (IE), wherein the voice preference is indicative of a voice capability of the UE.
In the same field of endeavor, Kim teaches the limitations not taught by Ryu, in view of Gotou, including
means for communicating the voice preference to the first network via an information element (IE), wherein the voice preference is indicative of a voice capability of the UE
([0166] - The MS network capability information element may be included to indicate capabilities of a Mobile Station (MS) to the network by the MS
[0173] - In Table 3, the UE-SRVCC-Capability information element may indicate whether the UE 100 supports or does not support Single Radio Voice Call Continuity (SRVCC) capability).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu, in view of Gotou, which includes determining a RAT preference for a voice service, to include Kim’s teaching of using an information element for determining a RAT preference for a voice service, for the benefit of reducing network loads associated with control signaling (see [0005]). 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu, in view of Gotou, and further in view of Kim, and further in view of Lisak, et al (US PG Publication 2014/0376360), hereafter Lisak.

Regarding claim 8, Ryu, in view of Gotou, and further in view of Kim, teaches the method of claim 7.
Kim further teaches
wherein the IE is communicated via a control plane (N2) interface
([0073] - The MME controls control plane functions related to subscriber and session management
[0165] - The UE-ProSe capability related information may be transmitted to the MME 300 using an information element).
Ryu, in view of Gotou, and further in view of Kim, does not teach
wherein the IE includes one or more of:
a primary voice domain preference and a secondary voice domain preference, or
a primary voice RAT preference and a secondary voice RAT preference.
In the same field of endeavor, Lisak teaches the limitations not taught by Ryu, in view of Gotou, and further in view of Kim, including 
wherein the IE includes one or more of:
a primary voice domain preference and a secondary voice domain preference
([0045] The apparatus (mobile device – see [0056]) further comprises: a transmitter for transmitting a message to set a voice domain preference for the mobile device to one of: CS voice only; CS voice preferred, PS Voice as secondary; and PS voice preferred, CS Voice as secondary), or
a primary voice RAT preference and a secondary voice RAT preference. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu, in view of Gotou, and further in view of Kim, which includes determining a RAT preference for a voice service, to include Lisak’s teaching of using an information element for determining a voice domain preference for a voice service, for the benefit of supporting a communication service using a particular type of voice (CS or PS) service  (see [0001]).

Regarding claim 18, Ryu, in view of Gotou, and further in view of Kim, teaches the RAN node of claim 17.
Kim further teaches 
wherein the IE is communicated via a control plane (N2) interface
([0073] - The MME controls control plane functions related to subscriber and session management
[0165] - The UE-ProSe capability related information may be transmitted to the MME 300 using an information element).

Ryu, in view of Gotou, and further in view of Kim, does not teach
wherein the IE includes one or more of:
a primary voice domain preference and a secondary voice domain preference, or
a primary voice RAT preference and a secondary voice RAT preference.
In the same field of endeavor, Lisak teaches the limitations not taught by Ryu, in view of Gotou, and further in view of Kim, including 
wherein the IE includes one or more of:
a primary voice domain preference and a secondary voice domain preference
([0045] The apparatus (mobile device – see [0056]) further comprises: a transmitter for transmitting a message to set a voice domain preference for the mobile device to one of: CS voice only; CS voice preferred, PS Voice as secondary; and PS voice preferred, CS Voice as secondary), or
a primary voice RAT preference and a secondary voice RAT preference. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu, in view of Gotou, and further in view of Kim, which includes determining a RAT preference for a voice service, to include Lisak’s teaching of using an information element for determining a voice domain preference for a voice service, for the benefit of supporting a communication service using a particular type of voice (CS or PS) service  (see [0001]).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu, in view of Gotou, and further in view of Brust, et al (US PG Publication 2016/0344572), hereafter Brust.

Regarding claim 10, Ryu, in view of Gotou, teaches the method of claim 1.
Ryu, in view of Gotou, does not teach
further comprising:
registering the UE with the second network while maintaining the registration of the UE with the first network; and 
utilizing the first network for non-voice services.
In the same field of endeavor, Brust teaches the limitations not taught by Ryu, in view of Gotou, including
registering the UE with the second network while maintaining the registration of the UE with the first network
([0044] – In SRLTE mode, the UE operates in dual registration mode, registered to the 1×RTT (or legacy) network for voice services to the LTE network for data packet services); and 
utilizing the first network for non-voice services
([0044] – In SRLTE mode, the UE operates, using the 1×RTT (or legacy) network for voice services and the LTE network for data packet (non-voice) services
([0044] indicates the UE uses the 1st/ LTE network for data packet (non-voice) services and the 2nd/1×RTT (or legacy) network for voice services)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu, in view of Gotou, which includes determining a RAT preference for a voice service, to include Brust’s teaching of performing dual network registration on a UE that receives data, non-voice services on the first network and voice services on the second network, for the benefit of providing a dynamic switching of a calling feature for LTE service using the 1st/LTE network in weak LTE coverage areas (see [0026]).

Regarding claim 20, Ryu, in view of Gotou, teaches the RAN node of claim 11.
Ryu, in view of Gotou, does not teach
further comprising:
means for registering the UE with the second network while maintaining the registration of the UE with the first network; and
means for utilizing the first network for non-voice services.
In the same field of endeavor, Brust teaches the limitations not taught by Ryu, in view of Gotou, including
means for registering the UE with the second network while maintaining the registration of the UE with the first network
([0044] – In SRLTE mode, the UE operates in dual registration mode, registered to the 1×RTT (or legacy) network for voice services to the LTE network for data packet services); and
means for utilizing the first network for non-voice services
([0044] – In SRLTE mode, the UE operates, using the 1×RTT (or legacy) network for voice services and the LTE network for data packet (non-voice) services
([0044] indicates the UE uses the 1st/ LTE network for data packet (non-voice) services and the 2nd/1×RTT (or legacy) network for voice services)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu, in view of Gotou, which includes determining a RAT preference for a voice service, to include Brust’s teaching of performing dual network registration on a UE that receives data, non-voice services on the first network and voice services on the second network, for the benefit of providing a dynamic switching of a calling feature for LTE service using the 1st/LTE network in weak LTE coverage areas (see [0026]).

Claims 21-24 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Gotou (US PG Publication 2017/0048814), in view of Forssell (US PG Publication 2016/0007276).	
	
Regarding claim 21, Gotou teaches a method of wireless communication operable at a node in a core network, the method comprising: 
receiving a voice preference from a user equipment (UE), the voice preference including a voice radio access technology (RAT) preference that comprises an indication of at least one RAT that is preferred for voice service of the UE, the at least one RAT providing access to at least one air interface used by the UE to communicate via allocated resources within at least one service area or cell
([0040] The voice service configuration information is information that is related to a voice service stored in the mobile station 1 and that is sent from the mobile station 1 to the core network 3 and used in the core network 3 for selecting RAN (or RAT) which provides a voice service to the mobile station 1. The voice service configuration information includes “Voice domain preference for E-UTRAN”);
generating a RAT/frequency selection priority (RFSP) index based on the received voice preference
([0040] The voice service configuration information is information that is related to the priority of a voice service stored in the mobile station 1 and that is sent from the mobile station 1 to the core network 3 and used in the core network 3 as an index for selecting RAN (or RAT) which provides a voice service to the mobile station 1. The voice service configuration information includes “Voice domain preference for E-UTRAN”).
Gotou does not teach
communicating the RFSP index to a radio access network (RAN) node in response to a registration request from the UE.
In the same field of endeavor, Forssell teaches the limitations not taught by Gotou, including
communicating the RFSP index to a radio access network (RAN) node in response to a registration request from the UE
([0084] As part of UE making attachment, MME/SGSN provides the RFSP index to eNB/RNC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gotou, which includes determining a RAT preference for a voice service, to include Forssell’s teaching of determining and communicating a RFSP index for a voice service, for the benefit of configuring the RFSP index/user and influencing that voice centric user use primarily certain networks (see [0088]).

Regarding claim 22, Gotou, in view of Forssell, teaches the method of claim 21.
Forssell
further teaches
further comprising determining whether the voice preference is supported by the core network
([0064] - In the “UE radio access capability” information element there is a Multi-RAT container where a new field “Support for Wi-Fi” or “Support for RAN/Wi-Fi Interworking” can be added. This information element enables MME and SGSN to know if Wi-Fi can be used with the UE or not as part of RAN/Wi-Fi Interworking mechanism (e.g. enhanced RFSP or alike)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gotou, in view of Forssell, which includes determining a RAT preference for a voice service, to include Forssell’s teaching of determining and communicating a RFSP index for a voice service, for the benefit of configuring the RFSP index/user and influencing that voice centric user use primarily certain networks (see [0088]).
 
Regarding claim 23, Gotou, in view of Forssell, teaches the method of claim 22.
Forssell further teaches
further comprising communicating the RFSP index to a radio access network (RAN) node if the core network supports the voice preference
([0064] - In the “UE radio access capability” information element there is a Multi-RAT container where a new field “Support for Wi-Fi” or “Support for RAN/Wi-Fi Interworking” can be added. This information element enables MME and SGSN to know if Wi-Fi can be used with the UE or not as part of RAN/Wi-Fi Interworking mechanism (e.g. enhanced RFSP)
([0084] MME/SGSN provides the RFSP index to eNB/RNC). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gotou, in view of Forssell, which includes determining a RAT preference for a voice service, to include Forssell’s teaching of determining and communicating a RFSP index for a voice service, for the benefit of configuring the RFSP index/user and influencing that voice centric user use primarily certain networks (see [0088]).

Regarding claim 24, Gotou, in view of Forssell, teaches the method of claim 21.
Gotou further teaches
wherein the voice preference includes a voice domain preference of the UE
([0040] The voice service configuration information includes Voice domain preference). 
 
Regarding claim 26, Gotou teaches
a core network node configured for wireless communication in a core network, the core network node comprising: 
means for receiving a voice preference from a user equipment (UE), the voice preference including a voice radio access technology (RAT) preference that comprises an indication of at least one RAT that is preferred for voice service of the UE, the at least one RAT providing access to at least one air interface used by the UE to communicate via allocated resources within at least one service area or cell
([0040] The voice service configuration information is information that is related to a voice service stored in the mobile station 1 and that is sent from the mobile station 1 to the core network 3 and used in the core network 3 for selecting RAN (or RAT) which provides a voice service to the mobile station 1. The voice service configuration information includes “Voice domain preference for E-UTRAN”);
means for generating a RAT/frequency selection priority (RFSP) index based on the received voice preference
([0040] The voice service configuration information is information that is related to the priority of a voice service stored in the mobile station 1 and that is sent from the mobile station 1 to the core network 3 and used in the core network 3 as an index for selecting RAN (or RAT) which provides a voice service to the mobile station 1. The voice service configuration information includes “Voice domain preference for E-UTRAN”).
Gotou does not teach
means for communicating the RFSP index to a radio access network (RAN) node in response to a registration request from the UE.

In the same field of endeavor, Forssell teaches the limitations not taught by Gotou, including
means for communicating the RFSP index to a radio access network (RAN) node in response to a registration request from the UE
([0084] As part of UE making attachment, MME/SGSN provides the RFSP index to eNB/RNC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gotou, which includes determining a RAT preference for a voice service, to include Forssell’s teaching of determining and communicating a RFSP index for a voice service, for the benefit of configuring the RFSP index/user and influencing that voice centric user use primarily certain networks (see [0088]).

Regarding claim 27, Gotou, in view of Forssell, teaches the core network node of claim 26.
Forssell further teaches
further comprising means for 
determining whether the voice preference is supported by the core network
([0064] - In the “UE radio access capability” information element there is a Multi-RAT container where a new field “Support for Wi-Fi” or “Support for RAN/Wi-Fi Interworking” can be added. This information element enables MME and SGSN to know if Wi-Fi can be used with the UE or not as part of RAN/Wi-Fi Interworking mechanism (e.g. enhanced RFSP or alike)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gotou, in view of Forssell, which includes determining a RAT preference for a voice service, to include Forssell’s teaching of determining and communicating a RFSP index for a voice service, for the benefit of configuring the RFSP index/user and influencing that voice centric user use primarily certain networks (see [0088]). 
 
Regarding claim 28, Gotou, in view of Forssell, teaches the core network node of claim 27.
Forssell further teaches
further comprising 
means for communicating the RFSP index to a radio access network (RAN) node if the core network supports the voice preference
([0064] - In the “UE radio access capability” information element there is a Multi-RAT container where a new field “Support for Wi-Fi” or “Support for RAN/Wi-Fi Interworking” can be added. This information element enables MME and SGSN to know if Wi-Fi can be used with the UE or not as part of RAN/Wi-Fi Interworking mechanism (e.g. enhanced RFSP)
([0084] MME/SGSN provides the RFSP index to eNB/RNC). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gotou, in view of Forssell, which includes determining a RAT preference for a voice service, to include Forssell’s teaching of determining and communicating a RFSP index for a voice service, for the benefit of configuring the RFSP index/user and influencing that voice centric user use primarily certain networks (see [0088]).
Regarding claim 29, Gotou, in view of Forssell, teaches the core network node of claim 26.
Gotou further teaches
wherein the voice preference includes a voice domain preference of the UE
([0040] The voice service configuration information includes Voice domain preference).

Claims 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gotou, in view of Forssell, and further in view of Jeong, et al (US PG Publication 2019/0089841), hereafter Jeong.

Regarding claim 25, Gotou, in view of Forssell, teaches the method of claim 21. 
Gotou, in view of Forssell, does not teach
further comprising selecting a mobile origination (MO) voice domain for the UE based on the voice preference.
In the same field of endeavor, Jeong teaches the limitations not taught by Gotou, in view of Forssell, including
further comprising selecting a mobile origination (MO) voice domain for the UE based on the voice preference
([0092] - When a mobile originating voice call occurs since then the voice call is set up through the CS network.  The UE may change the voice domain preference). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gotou, in view of Forssell, which includes determining a RAT preference for a voice service, to include Jeong’s teaching of a UE originating a mobile originating voice call to prefer a CS voice domain, for the benefit of improving efficiency of measurement required for handover and transmission/reception power control and reducing battery power consumption of the terminal (see [0003]).

Regarding claim 30, Gotou, in view of Forssell, teaches the core network node of claim 26.
Gotou, in view of Forssell, does not teach
further comprising
means for selecting a mobile origination (MO) voice domain for the UE based on the voice preference.
In the same field of endeavor, Jeong teaches the limitations not taught by Gotou, in view of Forssell, including
further comprising
means for selecting a mobile origination (MO) voice domain for the UE based on the voice preference
([0092] - When a mobile originating voice call occurs since then the voice call is set up through the CS network.  The UE may change the voice domain preference). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gotou, in view of Forssell, which includes determining a RAT preference for a voice service, to include Jeong’s teaching of a UE originating a mobile originating voice call to prefer a CS voice domain, for the benefit of improving efficiency of measurement required for handover and transmission/reception power control and reducing battery power consumption of the terminal (see [0003]).

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable, if rewritten in independent form, including all of the limitations of the base claim and any intervening claims.


	Conclusion
Citation of Pertinent Prior Art not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zisimopoulos, et al (US PG Publication 2012/0224563), hereafter Zisimopoulos, teaches selecting between a first and second radio access technology in first and second service areas.
Jain, et al (US PG Publication 2021/0029618), hereafter Jain, teaches a UE indicating voice preference for a voice domain.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 7:30 am and 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641

/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641